UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION OMB Number: 3235-0101 Washington, D.C. 20549 Expires: August 31,2003 Estimated average burden FORM 144 hours per response2.0 NOTICE OF PROPOSED SALE OF SECURITIES SEC USE ONLY PURSUANT TO RULE DOCUMENT SEQUENCE NO. ATTENTION: Transmit for filing 3 copies of this form concurrently with either placing an order with CUSIP NUMBER a broker to execute sale or executing a sale directly with a market maker WORK LOCATION 1 (a) NAME OF ISSUER (Please type or print) (b) IRS IDENT. NO. (c) S.E.C. FILE NO. National Penn Bancshares, Inc 23-2215075 10957 1(d)ADDRESS OF ISSUER STREET CITY STATE ZIP CODE (e)TELEPHONE Philadelphia and Reading Avenues Boyertown PA 19512 AREA CODE 610-369-6341 NUMBERS 2 (a)NAME OF PERSON FOR WHOSE ACCOUNT THE SECURITIES ARE TO BE SOLD (b) IRS IDENT. NO. (c) RELATIONSHIP TO ISSUER (d) ADDRESS STREET CITY STATE ZIP CODE Gary L Rhoads GEVP Philadelphia and Reading Avenues Boyertown PA 19512 INSTRUCTION: The person filing this notice should contact the issuer to obtain the I.R.S. identification Number and the S.E.C. File Number. 3 (a) (b) SEC USE ONLY (c) (d) (e) (f) (g) Title of the Class of Securities To Be Sold Name and Address of Each Broker Through Whom the Securities are to be Offered or Each Market Maker who is Acquiring the Securities Broker-Dealer File Number Number of Shares or Other Units To Be Sold (See instr 3(c)) Aggregate Market Value (See instr. 3(d)) Number of Shares or Other Units Outstanding (See instr.3(e)) Approximate Date of Sale (See instr 3(f)) (MO DAY YR) Name of Each Securities Exchange (See instr. 3(g)) Common PrimeVest Financial Services, Inc 15,113 279,590 48,072,330 8/10/2007 NASDAQ 400 First Street South, St. Cloud, MN 56301 INSTRUCTION: 1 (a) Name of issuer 3 (a) Title of the class of securities to be sold (b) Issuer's IRS Identification Number (b) Name and address of each broker through whom the securities are intended to be sold (c) Issuer's SEC file number, if any (c) Number of shares or other units to be sold (if debt securities, give the aggregate face amount) (d) Issuer's address, including zip code (d) Aggregate market value of the securities to be sold as of a specified date within 10 days prior to the filing of this notice (e) Issuer's telephone number, including area code (e) Number of shares or other units of the class outstanding or if debt securities the face amount thereof outstanding as 2 (a) Name of person for whose account the securities are to be sold shown by the most recent report or statement published by the issuer (b) Such person's IRS identification number, if such person is an entity (f) Approximate date on which the securities are to be sold (c) Such person's relationship to the issuer (e.g. officer, director, 10% (g) Name of each securities exchange, if any, on which the securities are intended to be sold stockholder, or member of immediate family of any of the foregoing) (d) Such person's address, including zip code TABLE I — SECURITIES TO BE SOLD Furnish the following information with respect to the acquisition of the securities to be sold and with respect to the payment of all or any part of the purchase price or other consideration therefor: Title of Class Date you Acquired Nature of Acquisition Transaction Name of Person from Whom Acquired (if gift, also give date donor acquired) Amount of Securities Acquired Date of Payment Nature of Payment Common 12/11/1997 Non-Qualified Stock Options Granted by Company National Penn Bancshares, Inc 15,113 Payable on Exercise Cash INSTRUCTIONS: 1. If the securities were purchased and full payment therefor was not made in cash 2. If within two years after the acquisition of the securities the person for whose account they are at the time of purchase, explain in the table orin a note thereto the nature of the to be sold had any short positions, put or other option to dispose of securities referred to in consideration given. If the consideration consisted of any note or other obligation, paragraph (d)(3) of Rule 144, furnish full information with respect thereto. or ifpayment was made in installments describe the arrangement and state when the note or other obligation was discharged in full or the last installment paid. TABLE II — SECURITIES SOLD DURING THE PAST 3 MONTHS Furnish the following information as to all securities of the issuer sold during the past 3 months by the person for whose account the securities are to be sold. Name and Address of Seller Title of Securities Sold Date of Sale Amount of Securities Sold Gross Proceeds None REMARKS: INSTRUCTIONS: ATTENTION: See the definition of "person" in paragraph (a) of Rule 144. Information is to be The person for whose account the securities to which this notice relates are to be sold herby given not only as to the person for whose account the securities are to be sold but represents by signing this notice that he does not know any material adverse information in regard also as to all other persons included in that definition. In addition, information shall to the current and prospective operations of the Issuer of the securities to be sold which has not be given as to sales by all persons whose sales are required by paragraph (e) of been publicly disclosed. Rule 144 to be aggregated with sales for the account of the person filing this notice. 8/10/2007 /s/ Gary L Rhoads DATE OF NOTICE SIGNATURE The notice shall be signed by the person for whose account the securities are to be sold. At least one copy of the notice shall be manually signed. Any copies not manually signed shall bear typed or printed signatures ATTENTION: Intentional misstatements or ommission of facts constitute Federal Criminal Violations (See 18 U.S.C. 1001)
